Citation Nr: 0926836	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  06-00 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, claimed as a nervous condition and suicide attempt.

2.  Entitlement to service connection for a pituitary 
macroadenoma.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1979 to August 
1979 and from May 1981 to May 1982.  This case comes before 
the Board of Veterans' Appeals (Board) on appeal from a May 
2002 rating decision issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which, 
in pertinent part, denied entitlement to service connection 
for the above conditions.  

The Veteran's appeal was previously before the Board in 
August 2008 when the Board remanded the case for further 
action by the originating agency.  The case has been returned 
to the Board for further appellate action.

Per the Veteran's request, a hearing before the Board was 
scheduled in June 2008. The Veteran failed to appear for his 
hearing and has not explained his absence or requested to 
reschedule the hearing.  Thus, his hearing request is deemed 
withdrawn.  38 C.F.R. § 20.704(d) (2008).

Where a Veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2007) that an informal 
claim "identify the benefit sought" has been satisfied and VA 
must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).

In an April 2001 statement, the Veteran submitted evidence 
that he is unable to maintain steady employment due to the 
side-effects of medication from his pituitary macroadenoma.  
The Board therefore finds that the Veteran has filed an 
informal claim for entitlement to TDIU in accordance with 
Roberson, and this claim is referred to the RO for the 
appropriate action. 

The issue of entitlement to service connection for a 
pituitary macroadenoma is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDING OF FACT

The Veteran does not have a current acquired psychiatric 
disorder. 


CONCLUSION OF LAW

Service connection for a psychiatric disorder is not 
warranted.  38 U.S.C.A. §§ 1112, 1131, 1137 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In a letter issued in May 2001, prior to the initial 
adjudication of the claim, the RO notified the Veteran of the 
evidence needed to substantiate his claim for service 
connection.  The letter also satisfied the second and third 
elements of the duty to notify by informing the Veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  

The Veteran has substantiated his status as a veteran, but he 
has not received notice of the disability rating and 
effective date elements of his claim.  Prejudicial error 
occurs in the context of VCAA notice only when such error 
affects "the essential fairness of an adjudication" or "has 
the natural effect of producing prejudice."  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Appellants must 
generally identify "with considerable specificity": (1) how 
the VCAA notice was defective; (2) what evidence the 
appellant would have provided or requested that VA obtain had 
VA fulfilled its notice obligations; and (3) how the lack of 
notice and evidence affected the essential fairness of the 
adjudication.  Mayfield v. Nicholson, 19 Vet. App. at []; see 
also Shinseki v. Sanders, 556 U.S. ___, No. 07-1209 (2009) 
(holding that a party alleging defective VCAA notice has the 
burden of showing how the defective notice was harmful). 

The Veteran has not alleged any prejudice resulting from 
inadequate VCAA notice.  Moreover, as the claim is being 
denied no additional disability rating or effective date will 
be assigned.  Therefore, the Veteran is not prejudiced by the 
delayed notice on these elements.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
Veteran has been prejudiced thereby).  

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records from various 
federal agencies, and private medical records.  While the 
Veteran has stated that he is in receipt of benefits from the 
Social Security Administration (SSA), VA has made several 
requests to retrieve these records and a December 2008 
response from the SSA indicated that the Veteran's records 
could not be located.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).  The threshold for getting an 
examination under the VCAA is low.  McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006).

The Veteran has not been afforded a VA examination or medical 
opinion in response to his claim.  As the record contains no 
competent evidence of signs or symptoms of a current 
psychiatric disorder, a VA examination is not required by the 
VA's duty to assist.  Clinical records contain no findings of 
a psychiatric disability at any time since the date of the 
Veteran's claim.  While he has argued that he had psychiatric 
symptoms in service, he has not reported symptoms of a 
current disability.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as psychoses, are 
presumed to have been incurred in service if such manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 
3.309(a). 

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran contends that he incurred a psychiatric disorder 
during service that led to a suicide attempt prior to his 
discharge from active duty.

Service treatment records establish that the Veteran was 
treated for polydrug and alcohol abuse in September 1981.  At 
that time, he was diagnosed as having probable antisocial 
personality disorder.  In January 1982 the Veteran was 
treated at the Naval Alcohol Rehabilitation Center, and 
reported that he began drinking when he was nine years old.  
He was diagnosed with habitual alcohol abuse and multiple 
drug abuse.  He was recommended for administrative discharge.  

In April 1982, the Veteran was also treated for multiple 
self-inflicted lacerations to his arms and legs inflicted 
while in the barracks.  He was suspected to be under the 
influence of drugs, and the Veteran reported that he had 
taken some cocaine that morning.  There was no indication 
that the lacerations were part of a suicide attempt or that 
the Veteran manifested any psychiatric symptoms.  In May 
1982, it opined that the Veteran was not psychotic.

The May 1982 separation examination noted scars on the 
Veteran's forearms and calves, and found that he was 
psychiatrically normal. 

The post-service medical evidence of record establishes that 
the Veteran was diagnosed with a pituitary tumor and 
underwent a transsphenoidal removal of the pituitary adenoma 
in April 1995.  In August 1995, he was recommended for a 
psychiatric evaluation for a possible anxiety disorder, but 
there is no indication that such an evaluation was provided.

Several years later, while undergoing treatment for a 
recurrent pituitary tumor, the Veteran complained of anxiety, 
denied depression, and no psychiatric condition was 
diagnosed.

While undergoing treatment at the Salt Lake VA Medical Center 
(VAMC) in April 2009, the Veteran denied experiencing any 
depression or anxiety and stated that he stopped drinking in 
the 1980s.  His VAMC problem list did not include any 
psychiatric disability

While the Veteran's service treatment records establish that 
he was diagnosed as having an antisocial personality disorder 
in September 1981, VA regulations provide that personality 
disorders are not diseases or injuries within the meaning of 
applicable legislation.  See 38 C.F.R. § 3.303(c).  

Similarly, the Veteran was diagnosed with alcohol and 
polysubstance addictions during service, but VA compensation 
is not paid for claimed disabilities that are the result of 
the person's own willful misconduct or abuse of alcohol or 
drugs.  See 38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. 
§§ 3.1(n), 3.301(c) (2006).  VA's General Counsel has 
confirmed that direct service connection for a disability 
that is a result of a claimant's own abuse of alcohol or 
drugs is precluded for purposes of all VA benefits for claims 
filed after October 31, 1990.  See VAOPGCPREC 7-99 (1999), 
published at 64 Fed. Reg. 52,375 (June 9, 1999); VAOPGCPREC 
2-98 (1998), published at 63 Fed. Reg. 31,263 (February 10, 
1998).

The Veteran contends that his self-inflicted arm and leg 
lacerations in April 1982 were a suicide attempt that was the 
result of a psychiatric disorder other than a personality 
disorder or alcohol or drug abuse.  The service treatment 
records associated with the Veteran's treatment are negative 
for evidence that the lacerations were a suicide attempt, in 
fact, the Veteran reported that he had taken cocaine earlier 
in the day and the cuts were thought to be due to the 
influence of drugs.  

In statements associated with his claim, the Veteran has 
argued that he was not addicted to drugs or alcohol during 
service and that such notations in his service records are 
untrue.  He argues that his self-cutting in April 1962 was 
not due to drugs, but was a symptom of his psychiatric 
condition.  

The Board finds that the Veteran's statements regarding his 
alcohol and drug addiction are not credible due to the many 
inconsistencies in the Veteran's self-reported history of 
substance abuse.

In April 2001, in connection with his claim for service 
connection, the Veteran stated that he began drinking during 
active duty service in an attempt to self-medicate from the 
pain of his headaches.  In an additional April 2001 
statement, the Veteran reported that he never drank before 
his military service and attempted to kill himself during 
service by taking bottles of the drugs that he was 
prescribed.  These reports contradict the Veteran's in-
service reports that he began drinking when he was nine years 
old and his more recent statements that he never used alcohol 
or drugs during service.  Therefore, the Board finds that the 
Veteran's statements regarding his drug and alcohol abuse are 
not credible.

Although the Veteran complained of anxiety and was diagnosed 
with a possible anxiety disorder by his private physician in 
August 1995, the Board notes that the record contains no 
further evidence of a psychiatric disorder.  To be present as 
a current disability, the claimed condition must be shown at 
the time of the claim, as opposed to some time in the distant 
past.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  The 
findings of anxiety in 1995 cannot serve to establish the 
presence of a current psychiatric disability since the 
current claim was not received until April 2001.

In deciding this appeal, the Board has considered the 
doctrine of reasonable doubt.  Because the weight of the 
evidence is against a finding that the Veteran has current 
psychiatric disorder, such doubt does not arise.  38 U.S.C.A. 
§ 5107(b) (West 2002).


ORDER

Entitlement to service connection for a psychiatric disorder, 
claimed as a nervous condition and suicide attempt, is 
denied.


REMAND

The Veteran contends that service connection is warranted for 
pituitary macroadenoma as it was incurred during active duty 
service, or in the alternative, that it pre-existed service 
and was aggravated during active duty.  

In a letter dated in July 2001, James H. Christy, M.D., wrote 
that it was "quite likely" that the Veteran had developed a 
pituitary tumor prior to the age of 14, but over "subsequent 
years" developed hormonal deficiencies and intensification 
of headaches.   In statements in April 2001, the Veteran 
asserted that he began to experience intense headaches during 
active service. Service treatment records establish that the 
Veteran was seen with complaints of headaches on two 
occasions.  

A Veteran is presumed to be in sound condition, except for 
defects, infirmities or disorders noted when examined, 
accepted, and enrolled for service, or where clear and 
unmistakable evidence establishes that an injury or disease 
existed prior to service and was not aggravated by service.  
38 U.S.C.A. § 1132 (West 2002); 38 C.F.R. § 3.304(b) (2008).  

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Aggravation may not be 
conceded, however, where the disability underwent no increase 
in severity during service.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2008).

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The types of evidence that 'indicate' that a current 
disability 'may be associated' with military service include, 
but are not limited to, medical evidence that suggests a 
nexus but is too equivocal or lacking in specificity to 
support a decision on the merits, or credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation.  McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006).  The threshold for finding a link between 
current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

The private physician's statement is unclear as to whether 
the headaches resulting from the pituitary tumor had their 
onset in service; became worse in service; or if they became 
worse in service, were the result of natural progression of 
the condition.  Hence, an examination is necessary to 
determine whether the Veteran's pituitary macroadenoma 
clearly and unmistakably existed prior to service, and if so, 
whether it was aggravated during service.  

Finally, the Veteran has not received complete notice with 
respect to the VCAA.  Specifically, he has not received 
notice that complies with the Court's decision in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided the 
notice specified by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The Veteran should be afforded an 
examination with an endocrinologist or 
other qualified physician to determine 
the relationship between his pituitary 
macroadenoma and active duty service.   
The examiner should review the claims 
folder and note such review in 
examination report or in an addendum.  

The examiner should provide an opinion as 
to whether the Veteran's pituitary 
macroadenoma clearly and unmistakably 
existed prior to service, and if so, 
whether it was clearly and unmistakably 
aggravated during active duty service.  
If it was clearly and unmistakably 
aggravated, the examiner should opine as 
to whether the increase was the result of 
natural progression of the condition.

If the examiner concludes that the 
Veteran's pituitary macroadenoma did not 
clearly and unmistakably exist prior to 
service, the examiner should opine as to 
whether it is at least as likely as not 
(50 percent probability or more) that the 
Veteran's pituitary macroadenoma is 
etiologically related to any incident of 
the Veteran's active duty service, 
including his treatment for headaches 
during such service.  

3.  If the benefit sought is not granted, 
the agency of original jurisdiction 
should issue a supplemental statement of 
the case before returning the case to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


